COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Norfolk, Virginia


CLAUDE M. BOONE
                                       MEMORANDUM OPINION * BY
v.        Record No. 1851-97-1         JUDGE RICHARD S. BRAY
                                           AUGUST 4, 1998
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF SOUTHAMPTON COUNTY
                    E. Everett Bagnell, Judge
          H. Taylor Williams, IV, for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Claude M. Boone (defendant) was convicted in a bench trial

on two counts of possessing cocaine with intent to distribute,

violations of Code § 18.2-248(A).   On appeal, he argues that the

evidence was insufficient to support the convictions.     We

disagree and affirm the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary for

disposition of the appeal.   In accordance with well-established

principles,
          "we review the evidence in the light most
          favorable to the Commonwealth, granting to it
          all reasonable inferences fairly deducible
          therefrom. The [fact finder's] verdict will
          not be disturbed on appeal unless it is
          plainly wrong or without evidence to support
          it." When the sufficiency of the evidence is
          challenged on appeal, "it is our duty to look
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
           to that evidence which tends to support the
           verdict and to permit the verdict to stand
           unless plainly wrong."


Webber v. Commonwealth, 26 Va. App. 549, 564, 496 S.E.2d 83, 90

(1998) (citations omitted).

     At 12:35 a.m. on January 16, 1996, defendant registered as a

guest at a motel in the City of Franklin and was assigned to room

207, accommodations last occupied by a guest on January 7, 1996.

 At approximately 12:42 a.m., Franklin Police Officers Timothy

Whitt and William Clark arrived at the motel in search of

Theodore Watson (Watson), then visiting with defendant and Ralph

Perry (Perry) in room 207.    Defendant answered the officers'

knock at the door, they identified themselves as police seeking

Watson, and defendant admitted them to the room.
     When Clark inquired if any drugs or guns were present,

defendant responded, "[t]here's nothing in the room," invited the

officers to "check" for themselves and lifted the box springs and

mattress of a bed "for [Clark] to look underneath . . . ."    Clark

opened the drawer of a nightstand and discovered a "stem

cleaner," a tool commonly used to clean a "crack pipe."     Each man

then agreed to a search of his person, and a "stem" "crack

smoking device" was found in Perry's trousers, resulting in his

arrest.   Clark then raised only the mattress of the bed,

discovered a "large Bowie knife," hemostats, several "smoking

device[s]," and a "large plastic bag" containing 81.6 grams of

cocaine and arrested Watson and defendant.   Later that morning,



                                - 2 -
Clark collected another plastic bag containing 3.46 grams of

cocaine from "inside the [bed] covers."

        Police subsequently obtained a search warrant for a

Chevrolet Camaro parked at the motel and registered to Douglas

Eure (Eure), a friend of defendant.      During the attendant search,

police discovered a "plastic bag" containing 88.0 grams of

"crack cocaine and . . . portable digital scales" in a "locked

compartment" at the rear of the vehicle.     During questioning by

police, defendant "gave several different stories, but . . .

finally admitted to driving the [Camaro] but only to Dairy Queen

and the Sentry Mart."    He stated that his fingerprints would be

on the "drug bag" found in the vehicle only if "someone [had]

handed it to [him] and [he] just held it for a second."       When

defendant refused to permit a search of personal property seized

incident to his arrest, police obtained a warrant and discovered

car keys identified by Eure as the only keys to Eure's Camaro.
        At trial Corporal David Welch, also of the Franklin Police

Department, qualified as an expert in the sale and distribution

of drugs and opined that the quantities of cocaine seized both in

the hotel room and vehicle were "not consistent with personal

use."    He also testified that digital scales found in close

proximity to cocaine suggested that the drug was not possessed

for personal consumption.    The "street value" of the cocaine

seized in the motel and Camaro totaled $7,365.

        Defendant testified and admitted ownership of the Bowie




                                 - 3 -
knife discovered under the mattress but denied knowledge of the

drugs found both in the room and automobile.    He admitted,

however, that the scales "look[ed] like" an object he had "seen

. . . on the seat of the car" and had placed in the vehicle's

"console."
                  To support a conviction based upon
             constructive possession of drugs, "the
             Commonwealth must point to evidence of acts,
             statements or conduct of the accused or other
             facts or circumstances which tend to show
             that the defendant was aware of both the
             presence and character of the substance and
             that it was subject to his dominion and
             control." Although mere proximity to drugs
             is insufficient to establish possession, it
             is a circumstance which may be probative in
             determining whether an accused possessed such
             drugs. Ownership or occupancy of the
             [premises] in which the drugs are found is
             likewise a circumstance probative of
             possession. In resolving this issue, the
             court must consider "the totality of the
             circumstances disclosed by the evidence."


Glasco v. Commonwealth, 26 Va. App. 763, 774, 497 S.E.2d 150, 155

(1998) (citations omitted).    "Possession 'need not always be

exclusive.    The defendant may share it with one or more.'"
Archer v. Commonwealth, 26 Va. App. 1, 12, 492 S.E.2d 826, 832

(1997) (citation omitted).

       Here, defendant had been registered and was in occupancy of

room 207 only briefly when the police arrived and discovered the

illicit drugs and related paraphernalia already secreted in the

bed.   Defendant raised the box springs and mattress together in

an effort to divert police attention from the drugs hidden

beneath the mattress.     See Lane v. Commonwealth, 223 Va. 713,



                                 - 4 -
716, 292 S.E.2d 358, 360 (1982) (attempts to divert search from

concealed drugs are "the kinds of acts, statements, and conduct

which tend to prove . . . knowledge of the presence and character

of the contraband").   Defendant's knife was found with the other

items, including the cocaine, providing an inference of

knowledge, dominion and control of the offending drug.     See

Archer, 26 Va. App. at 14, 492 S.E.2d at 832 (accused's knife and

gun concealed under mattress a circumstance probative of

constructive possession).
     Defendant's possession of the cocaine discovered in the

Camaro is supported by his custody, control and use of the

vehicle, while holding the only keys, together with his

statements that he may have handled the digital scales later

found with the drugs in a locked area of the vehicle.    His

untruthful statements to police and refusal to grant access to

the keys were further indications of guilty knowledge.

     Accordingly, the finding by the trial court that defendant

constructively possessed the cocaine found both in the room and

vehicle, with the requisite intent, is supported by the evidence,

and we affirm the convictions.
                                                          Affirmed.




                                 - 5 -